Citation Nr: 1041354	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appellant was scheduled for a Board hearing in February 2007.  
However, through correspondence received from the appellant's 
representative prior to the date of the hearing, the appellant 
cancelled his request for a hearing.

This case was previously before the Board in July 2008, and 
remanded for additional development.  For the reasons that 
follow, Board finds that there has not been substantial 
compliance with the mandates of the July 2008 remand.  See Dyment 
v. West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, 
the case must be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted by the appellant's representative in an October 2010 
Informal Hearing Presentation, there has not been substantial 
compliance with the Board's July 2008 remand.  The Board is 
obligated by law to ensure that the agency of original 
jurisdiction (AOJ) complies with its directives, as well as those 
of the Court.  The Court has stated that compliance by the Board 
or the AOJ is neither optional nor discretionary. Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The July 2008 Board remand requested that all medical records, 
including VA treatment records from June 2006 forward should be 
obtained.  In November 2008, the appellant returned a VA Form 21-
4142, Authorization and Consent to Release Information, 
indicating that there were no private records.  Additionally, in 
a November 17, 2008 statement from the Veteran's representative, 
and a VA Form 21-427, Income-Net Worth and Employment Statement, 
which was received by VA in February 2009, it was reported that 
the Veteran had received continuous treatment for diabetes, sleep 
apnea, and high blood pressure at the VA Medical Center in 
Minneapolis, Minnesota.  However, the appellant's VA treatment 
records were not obtained.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate the VA 
treatment records from June 2006 to present so they may be 
associated with the appellant's claims folder.  See 38 C.F.R. 
§ 3.159(c)(2).  

The appellant was seen for a VA examination in November 2008.  
The VA examiner noted that he reviewed the appellant's claims 
folder, but there is no indication that he reviewed the 
appellant's most recent VA treatment records, thus, once the VA 
treatment records have been associated with the claims folder, 
the appellant should be scheduled for a new VA examination.  
Additionally, a clinical opinion as to the impact of all of the 
Veteran's disabilities, considered as a whole, would be useful to 
the adjudication of the appeal.

Additionally, in the November 2008 VA examination report the 
appellant noted that he works part-time.  The VA Form 21-427, 
Income-Net Worth and Employment Statement, which was received by 
VA in February 2009, was missing four pages and incomplete.  In 
the form, the appellant reported that he had worked for twelve 
months as a driver, most recently in January 2009, indicating he 
was still working at the time he submitted the form.  He reported 
that his total earnings were $9,000.  He also indicated that he 
had received retirement benefits of $360 per month since 2006.  
For purposes of pensions, when the percentage requirements of 
38 C.F.R. § 4.16 are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability will 
be assigned if the veteran is found to be unable to secure and 
follow substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17 (2010).  The regulations provide 
that marginal employment will not be considered incompatible with 
a determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to disability.  
As the VA Form 21-427, Income-Net Worth and Employment Statement 
received in February 2009 was incomplete and indicated he was 
working part-time, the appellant should be asked to submit a new 
form, or otherwise provide updated information regarding his 
employment status and income.   

Additionally, the July 2008 Board remand requested that a 
disability rating should be assigned for each nonservice-
connected disability found in the newly received treatment and 
records and all VA examination findings.  The July 2009 
supplemental statement of the case did not assign a disability 
rating for each nonservice-connected disability.  Thus, upon 
readjudication of the claim, a disability rating should be 
assigned for each nonservice-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from June 2006 to present, to include 
records from the Minneapolis, Minnesota, VA 
Medical Center.  If no records are available, 
the claims folder must indicate this fact.

2. Contact the appellant and have him submit 
a completed Income-Net Worth and Employment 
Statement (VA Form 21-527).  All records and 
responses received should be associated with 
the claims folder.

3.  Once all VA treatment records and 
completed documents received have been 
associated with the claims folder, or a 
reasonable time for a response has passed, 
schedule the appellant for a VA examination 
to determine the nature and severity of all 
of his service-connected and nonservice-
connected disabilities, and their impact, in 
combination as a whole, upon his 
employability. 

The examiner should make specific findings as 
to the severity of the appellant's sleep 
apnea, to include whether he has persistent 
day-time hypersomnolence, or requires use of 
a breathing assistance device such as 
continuous airway pressure machine; the 
appellant's blood pressure levels and whether 
he requires continuous medications for 
control of hypertension; and the current 
severity of his Type II adult onset diabetes 
mellitus, as well as tinnitus.  

The examiner should determine whether the 
appellant's disabilities are of a permanent 
nature and whether, when considered in 
conjunction as a whole, his service-connected 
and nonservice-connected disabilities render 
him unable to secure and follow substantially 
gainful employment.

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

4. Thereafter, readjudicate the issue on 
appeal of entitlement to nonservice-connected 
pension benefits.  A disability rating should 
be assigned for each nonservice-connected 
disability found.  If the benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


